Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 12-1-2021. Claims 1-3 and 6-19 are pending and have been considered below:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 19 recites means for functions for a display, reception and display control. It appears the hardware associated with the functions are a multifunction peripheral (Paragraph 36).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 7-8 and 12-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koch et al. (“Koch” 20140071054 A1).

Claim 1: Koch discloses a display apparatus comprising: a display unit; a reception unit that receives a user operation performed in an input field displayed on the display unit; and a display control unit that, if the user operation is received, displays, on the display unit, a software keyboard and another input field corresponding to the input field in which the user operation has been performed (Figure 5bb, 5cc, 5ee and Paragraphs 271-272; provides keyboard and mirrored input field). 
wherein the display control unit obtains an image including the input field and surrounding of the input field and displays the image as the other input field on the display unit along with the software keyboard (Figure 5bb, 5cc, 5ee and Paragraph 272-273; image of the input field(s) displayed along with a software keyboard).
Claim 2: Koch discloses a display apparatus according to claim 1, wherein the display control unit displays an input item along with the other input field (Figure 5bb, 5cc, 5ee and Paragraph 272; mirrored input field). 
Claim 7: Koch discloses a display apparatus according to claim 1, wherein the display control unit increases or reduces the image in size (Figure 5bb, 5cc, 5ee and Paragraph 272). 
Claim 8: Koch discloses a display apparatus according to claim 1, wherein the display control unit displays the image in a movable manner through a user operation (Figure 5p and Paragraph 252 and 259; moveable).
Claim 12: Koch discloses a display apparatus according to claim 1, wherein the display control unit incorporates the other input field into the software keyboard (Figure 5bb, 5cc, 5ee and Paragraphs 272-273).
Claim 13: Koch discloses a display apparatus according to claim 1, wherein the display control unit displays the other input field separately from the software keyboard (Figure 5bb, 5cc, 5ee and Paragraph 272).
Claim 14: Koch discloses a display apparatus according to claim 13, wherein the display control unit displays the other input field in a movable manner through a user operation (Figure 5p and Paragraph 252 and 259; moveable).
Claim 15: Koch discloses a display apparatus according to claim 1, wherein the display control unit displays the image as the other input field and increase and decrease keys (Figure 5bb, 5cc, 5ee and Paragraphs 272-273; mirrored display with surrounding information). 
Claim 16: Koch discloses a display apparatus according to claim 1, wherein the display control unit changes text or a value displayed in the other input field in accordance with an operation performed on the software keyboard (Figure 5bb, 5cc, 5ee and Paragraphs 272-273; field updated). 
Claim 17: Koch discloses a display apparatus according to claim 15, wherein the display control unit changes text or a value displayed in the other input field in accordance with an operation performed on the software keyboard or the increase and decrease keys (Figure 5bb, 5cc, 5ee and Paragraphs 272-273). 
Claims 18-19 are similar in scope to claim 1 and therefore rejected under the same rationale. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (“Koch” 20140071054 A1) in view of Sokolsky (20030193481 A1).  
Claim 3: Koch discloses a display apparatus according to claim 1, but may not explicitly disclose wherein the display control unit displays an input range along with the other input field. 
Sokolsky is provided because it discloses a display and input area, and further provides range inputs and indicators (Figures 1 and 5; Paragraph 30). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide range inputs for the input options of Koch. One would have been motivated to provide the functionality because it enhances the input options and capability thereby improving the system operability. 
Claim 6: Koch discloses a display apparatus according to claim 1, but may not explicitly disclose wherein the display control unit displays the image as the other input field and an input range (Figure 5bb, 5cc, 5ee and Paragraphs 272-273). 
Sokolsky is provided because it discloses a display and input area, and further provides range inputs and indicators (Figures 1 and 5; Paragraph 30). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide range inputs for the input options of Koch. One would have been motivated to provide the functionality because it enhances the input options and capability thereby improving the system operability. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (“Koch” 20140071054 A1) in view of Van Eerd et al. (“Van” 20130113717 A1).

Claim 9: Koch discloses a display apparatus according to claim 1, but may not explicitly disclose wherein, if there are a plurality of input fields on a screen displayed on the display unit, the display control unit displays marks indicating presence of the input fields other than the input field in which the user operation has been performed. 
Van is provided because it discloses a display and input area, and further provides marks that indicate other input areas that can be navigated to (Figure 17 and Paragraph 86). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide marks that allow directional movement to input areas of Koch. One would have been motivated to provide the functionality because it enhances the input capability thereby improving the system operability. 
Claim 10: Koch and Van disclose a display apparatus according to claim 9, wherein the marks indicate directions of the other input fields from the input field in which the user operation has been performed (Van: Figure 17 and Paragraph 86; directional inputs). 
Claim 11: Koch and Van disclose a display apparatus according to claim 9, wherein, if one of the marks is operated, the display control unit displays a corresponding one of the other input fields (Van: Figure 17 and Paragraph 86, movement among the input area; Koch: Figure 5bb, 5cc, 5ee and Paragraphs 272-273).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Koch does not display an image of the input field and surroundings of the input field as an image. Examiner respectfully disagrees. Koch provides figures 5BB and 5EE with the original input field along with a secondary representation of the input field and surrounding data (i.e. multiple checkboxes with description data and menu description along with all menu options). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sailors et al. “SYSTEM AND METHOD FOR AREA OF INTEREST ENHANCEMENT IN A SEMI-TRANSPARENT KEYBOARD” FIGURE 2 

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-6-2022